

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Agreement (the “Amendment”) is a Fourth Amendment to the Employment
Agreement dated September 1, 1999 and as amended by the First Amendment to the
Employment Agreement dated March 6, 2002, by the Second Amendment dated May 1,
2003 and by the Third Amendment to the Employment Agreement dated November 1,
2003 (as amended, the “Agreement”) by and between W.T. Wamberg (the “Executive”)
and Clark, Inc. (the “Company”) which the parties have made and entered into as
of the 20th day of March, 2006.
 
Introduction
 
WHEREAS, the Executive and the Company are parties to the Agreement pursuant to
which the Company offered employment to the Executive and the Executive accepted
such offer of employment on the terms set forth in the Agreement;
 
WHEREAS, the Company and the Executive have mutually agreed on certain changes
in the Executive’s Base Salary and Annual Bonus;
 
NOW, THERFORE, BE IT RESOLVED, in consideration of the mutual covenants set
forth herein, the Company and the Executive hereby agree as follows:
 
Terms of Amendment
 

1.  
Section 4(a) of the Agreements shall be amended effective, March 20, 2006, by
deleting the existing Section 4(a) in its entirety and replacing it with the
following:

 
Salary. During the Period of Employment, the Company shall pay the Executive an
annualized base salary of Two Hundred Sixty Thousand Dollars ($260,000) per year
(the “Base Salary”). The Base Salary shall be reviewed annually at the end of
each fiscal year during the Period of Employment by the Compensation Committee
of the Company’s Board of Directors (the “Committee”). Based upon such reviews
the Committee may change the Base Salary. Beginning March 18, 2006, the
Executive shall be paid an annualized Base Salary of Fifty Thousand Dollars
($50,000) per year. The Executive’s Base Salary shall be subject to all
appropriate federal and state withholding taxes and shall be payable in
accordance with the normal payroll procedures of the Company.
 

 
2.
Section 4(b) of the Agreement shall be amended, effective March 20, 2006, by
deleting the existing Section 4(b) in its entirety and replacing it with the
following:

 
Annual Bonus. In addition to the Base Salary, the Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) of up to 140% of his Base Salary,
as determined by the Committee in its sole discretion. Beginning with the 2006
fiscal year, the Executive shall be eligible to receive a bonus of up to 160% of
his Base Salary, to be paid in either cash or an equivalent number of options to
purchase the common stock of Clark, Inc. at an exercise price equal to the fair
market value of such common stock on the date of grant, which grant will be made
under the Company’s Incentive Compensation Plan or a substantially equivalent
stock option plan (the “Option Plan”). For purposes of this Section 4(b) only,
the Base Salary to be used for the 2006 Fiscal Year for the calculation of the
Annual Bonus shall be Five Hundred and Fifty Thousand Dollars ($550,000). For
fiscal years beginning in 2007, the Committee shall decide, in its sole
discretion, the amount of Base Salary to be used in the calculation of the
Annual Bonus. The grant date of any options which are awarded to the Executive
for payment of the Annual Bonus as well as the vesting of such options, shall
also be determined by the Committee in its sole discretion. Any payments of the
Annual Bonus which are made in cash shall be subject to all appropriate federal
and state withholding taxes and shall be payable in accordance with the normal
payroll procedures of the Company.
 
 

--------------------------------------------------------------------------------

 
 

3.  
A new Section 4(c) shall be added to the Agreement, effective March 20, 2006, to
read as follows:

 
Annual Options. Effective March 18, 2006, Executive shall be granted options
with a Black-Scholes value on the date of grant, as determined by the Committee,
equal to $384,615, with such options vesting in substantially equal amounts
quarterly between the grant date and the first anniversary of the grant date.
Effective January 1, 2007, and each January 1 thereafter during the Period of
Employment, the Committee shall grant Executive options with a Black-Scholes
value on the date of grant, as determined by the Committee, equal to $500,000
(or such other amount as determined by the Committee), with such options vesting
in substantially equal amounts on the last day of each calendar quarter during
the year. The Committee may grant such other equity awards to Executive as it
determines in its sole discretion.



 
4.
This Amendment shall be attached to and form a part of the Agreement between the
Executive and the Company. Except as modified by the Amendment, the Agreement
shall remain in full force and effect without modification. This Amendment may
be executed in one or more counterparts, all of which taken together shall
constitute one and the same instrument.

 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, W.T. WAMBERG AND CLARK, INC. HAVE DULY ACKNOWLEDGED THIS
AMENDMENT TO THE EMPLOYMENT AGREEMENT DATED SEPTEMBER 1, 1999, AS AMENDED, AND
ACKNOWLEDGE THAT EACH PARTY HAS READ, UNDERSTANDS AND ACCEPTS THE CONTENTS OF
THIS AMENDMENT, AND THAT EACH PARTY HAS EXECUTED THIS AMENDMENT EFFECTIVE AS OF
THE DATE FIRST WRITTEN ABOVE.
 


 
W.T. WAMBERG
 
/s/ W. T. Wamberg
W.T. Wamberg
 
March 20, 2006
Date
CLARK, INC.
 
By: /s/ Thomas M. Pyra
 
Its: President
 
March 20, 2006
 
Date
 
   


